Conway B, J. The Bank sued Joshua Boren, Pleasant M. Phillips and Benjamin Titsworth on a promissory note made to her by them and Richard Withrow. It was alleged in the declaration that Joshua Boren, by the style and description of Joliua [his M mark] Boren promised, &c. Boren appeared and filed nil debet. Phillips and Titsworth made default. The issue on Boren’s please was referred to the court by consent, and at the trial the Bank offered as evidence a promissory note executed to her by Richard Withrow, Joshua [his i*j mark] Boren and Benjamin Titsworth. Boren objected to its being read as evidence in the case, on the ground of its variance from the description of the note in the declaration. The objection was overruled and Boren excepted. The court found the issue for the Bank and gave her judgment against Boren, Phillips and Titsworth, and they appealed. The note read in evidence by the Bank varied materially in two particulars from that described in the declaration. First, it did not ■appear to have been executed by Joshua Boren, by the style and description of Johua [his mark] Boren: Secondly, it did not appear to have been signed at all by Phillips.(a) The court therefore erred in allowing it to be read as evidence, and the judgment is reversed.   Phillips’ name is in the body of the note, but not under-written. Reporter.